Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to Applicant’s amendment filed on August 16, 2021.
Claim 10 is canceled.
Claims 1, 9, and 17 are amended. 
Claims 1-9 and 11-20 are being examined in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
14.	Claims 9, 11-12, and 14-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herbert et al. (US Pub. No. 2005/0276525 A1, herein, Herbert) in view of Kakura et al. (US Pub. No. 2010/0300915 Al, herein, Kakura) and further in view of Craig et al. (US Patent No. 6,006,500, herein, Craig).
Regarding claim 9, Herbert discloses an industrial system for producing a packaged, solid product, said system comprising: 
a solid product (“variety of food and non-food products” – Para [0003]); 
a shrink wrap (70, 74, 84 “any suitable heat seal materials” – Para [0051] – Figs. 4-6) packaging closely following the contour of the solid product and enclosing the solid product;
a protective mechanism (88 – Fig. 5) covering a predefined failure point (62) in the shrink wrap packaging, the protective mechanism being configured to lift from the See Fig. 5) starting at the predefined failure point in order to tear the packaging (Para [0056]); and 
a manufacturing assembly (Fig. 2) comprising: 
a conveyer (48); 
a laser (54) for cutting the predefined point of failure (62) into the shrink wrap packaging (84) (Para [0041]).
Herbert does not expressly disclose that the protective mechanism is further configured to lift from the packaging in a second direction substantially opposite the first direction to separate the protective mechanism from the packaging around a portion of the predefined failure point without tearing any portion of the packaging and without opening the packaging.
Arimura teaches that it is known in the art that a protective mechanism (“tag label”) can be further configured to lift from the packaging in a second direction substantially opposite the first direction (“in the direction opposite to the stripping direction”) to separate the protective mechanism from the packaging around a portion of the predefined failure point (“in the process of stripping off the tag label”) without tearing any portion of the packaging and without opening the packaging (“it is difficult to rip the film”) (Col. 2, lns 3-6).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system disclosed by Herbert so that the protective mechanism is further configured to lift from the packaging in a second direction substantially opposite the first direction to separate the protective mechanism from the packaging around a portion of the predefined failure point without tearing any portion of the packaging and without 
Herbert also does not expressly disclose a positioner located on the conveyor, the positioner configured for moving and holding the packaging at a fixed distance from the laser.
Craig teaches a positioner (36, 38 – Figs. 4 and 5) located on the conveyor (22), the positioner configured for moving and holding the packaging at a fixed distance from the laser (Col. 6, ln 58-Col. 17).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the system disclosed by Herbert with a positioner located on the conveyor, the positioner configured for moving and holding the packaging at a fixed distance from the laser as taught by Craig so that the packaged products are all centered on the conveyor, further ensuring consistency and efficiency of the packaging system.

Regarding claim 11, Herbert in view of Arimura and Craig teaches the system as recited above, wherein the protective mechanism is a label (Herbert, 88 – Fig. 5).

Regarding claim 12, Herbert in view of Arimura and Craig teaches the system as recited above, wherein the label includes instructions for removing the shrink wrap packaging (“indicia” – Herbert, Para [0029]).
Regarding claim 14, Herbert in view of Arimura and Craig teaches the system as recited above, wherein the predefined failure point comprises a cut (“score line” – Herbert, Para [0041]).

Regarding claim 15, Herbert in view of Arimura and Craig teaches the system as recited above, wherein the cut is in the shape of: b. a crescent (Herbert, Fig. 4).

Regarding claim 16, Herbert in view of Arimura and Craig teaches the system as recited above, wherein the predefined point of failure comprises intermittent cuts in the packaging (See 62 in Herbert, Fig. 4).

14.	Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herbert et al. (US Pub. No. 2005/0276525 A1, herein, Herbert) in view of Arimura et al. (US Patent No. 5,908,246, herein, Arimura) and Craig et al. (US Patent No. 6,006,500, herein, Craig), and further in view of Kakura et al. (US Pub. No. 2010/0300915 Al, herein, Kakura).
Regarding claim 13, Herbert in view of Arimura and Craig teaches the system as recited above, wherein the label (Herbert, 86, 88) includes an adhesive (Herbert, 20) on a portion of the label in contact with the packaging (Herbert, 92), and an adhesive (Herbert, 20) on a portion of the label in contact with the predefined failure point (Herbert, 62) (Herbert, Figs. 5-7).
Herbert in view of Arimura and Craig does not expressly disclose a first adhesive, and a second adhesive.
5 - Fig. 1) includes a first adhesive (55 - Fig. 2) on a portion of the label in contact with the packaging (3), and a second adhesive (53 -Fig. 6) on a portion of the label in contact with the predefined failure point (57) (Para [0067]-[0070]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the system disclosed by Herbert in view of Arimura and Craig so that the label includes a first adhesive on a portion of the label in contact with the packaging, and a second adhesive on a portion of the label in contact with the predefined failure point as taught by Kakura in order to further ensure that the label will detach from the package and allow a user easier access to the solid product.

Allowable Subject Matter
Claims 1-8 and 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features:
predefined point of failure having a first end, a second end, tabs configured to interrupt the predefined point of failure between the first end and the second end such that there is at least one gap in the predefined point of failure in which at least part of the packaging within the predefined point of failure remains attached to at least part of the packaging outside the predefined point of failure
.

	
Response to Arguments
Applicant’s arguments, see Pages 6-15, filed August 16, 2021, with respect to claims 1-8 and 17-20 have been fully considered and are persuasive.  The rejection of [ claims 1-8 and 17-20 have been withdrawn.
Applicant’s arguments, see Pages 6-15, filed August 16, 2021, with respect to the rejection(s) of claim(s) 9 and 11-16 under 35 U.S.C, 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied reference. Examiner interprets the combination of Herbert in view of Arimura and Craig and further relies on Kakura to teach the claimed invention. 
Examiner specifically relies on the evidence in the disclosure of Arimura to teach that it is old and well known in the art that a protective mechanism can be configured to lift from the packaging in a second direction substantially opposite the first direction to separate the protective mechanism from the packaging around a portion of the predefined failure point without tearing any portion of the packaging and without opening the packaging.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




September 8, 2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731